Title: To John Adams from Josiah, III Quincy, 27 December 1811
From: Quincy, Josiah, III
To: Adams, John



Sir.
Washington. 27. Dec. 1811

I received your very acceptable letter of the 20th. and I shall attend to its request with great pleasure.
I neither believe that our “souls” or our “marrow” are to be tried. The only thing to be put to risque is our “wind”. “Armour & attitude”, now-a-days mean only what they did in the days of Æolus.—Quâ data porta ruunt—The seas are upturned and the shipping interest annihilated—But fighting spirit there is none in this cave of words & vapour.—
However I do neither vapour nor exaggerate, when I assure you of the very great respect, with which I am your lady’s and your very hl St
Josiah Quincy